Citation Nr: 1706997	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  08-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected residuals of left foot injury with hallux valgus, status post akin bunionectomy.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to June 1975, with additional service in the Army Reserve. 

This case is before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for residuals of a left foot injury with hallux valgus, status post akin bunionectomy; a 10 percent initial rating was assigned, effective October 31, 2003.  The Veteran expressed disagreement with the initial rating assignment and the present appeal ensued.  

The Veteran's appeal was previously before the Board in December 2011 and June 2014, when it was remanded for additional development.  The Veteran's appeal has been returned to the Board.  

A June 2016 rating decision granted service connection for "tibilalis anterior tenosynuvitis" of the right and left ankles and assigned two separate initial 10 percent ratings effective April 27, 2016.  While the appellate period for these determinations remains open, VA has not yet received a notice of disagreement with the assigned initial ratings or effective dates from the Veteran or her representative.  Therefore, the issues are not in appellate status at this time.    

As noted by the Board in the June 2014 remand, the title page has been amended to include the issue of entitlement to TDIU, as the Veteran has asserted during the pendency of her appeal for an increased initial rating that the disability has rendered her unable to maintain a substantially gainful occupation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

After review of the record, the Board concludes that a remand is necessary for additional development.

In pertinent part, the Board's December 2011 remand directed that the Veteran be provided a new examination which adequately assessed the symptoms associated with her service-connected left foot disability, to include full range of motion findings pertinent to her left foot and ankle, as such findings were not present in the March 2008 and April 2009 VA foot examination reports.  Although the Veteran was provided a VA foot examination in January 2012, the Board concluded in the June 2014 remand that this examination was also inadequate because the examiner did not address whether the Veteran's mild-to-moderate osteoarthritis of the first metatarsophalangeal (MTP) joint resulted in limitation of motion.  Accordingly, the Board directed that the Veteran be provided another VA examination to address this matter.  

Following the Board's June 2014 remand, the Veteran was afforded VA examinations in April 2016 which reflect limitation of motion of both feet and ankles.  However, the Board finds this examination to be inadequate for two reasons.  First, it appears that the April 2016 VA examiner erroneously believed that service connection has been established for bilateral pes planus, and thus, symptomatology associated with this nonservice-connected disability may have been attributed to the service-connected disability at issue.  Second, subsequent to the Board's April 2016 remand, the United States Court of Appeals for Veterans' Claims (Court) held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Parenthetically, the Board observes that the Veteran is already in receipt of the maximum scheduler rating under the rating criteria pertinent to hallux valgus.  Also, VA's rating schedule does not provide for ratings of the foot or first MTP joint based on range of motion test results.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5280 and 5284 (2016).  However, such range of motion findings may be utilized to evaluate the Veteran's disability on an extra-schedular basis.  Moreover, the Court recently held that the holding in Correia, id., "is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a [Diagnostic Code] predicated on range of motion measurements."  See Southall-Norman v. McDonald, No. 15-1357, (Vet. App. December 15, 2016).  

In sum, the VA examination reports of record include only active range of motion findings and do not indicate whether passive range of motion was tested.  They also do not specify whether these test results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the prior remand directives have not been substantially completed, and a new examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board observes that the development and readjudication of the Veteran's appeal for an increased initial rating may affect her combined rating during the appeal period under consideration for the TDIU appeal.  As such, these issues are inextricably intertwined and adjudication of the Veteran's TDIU appeal must be deferred at this time.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

As these issues are being remanded for other matters, the Board concludes that updated VA treatment records from the VA Medical Center (VAMC) in Jacksonville, Florida, dated since May 2016 should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of VA treatment from the VAMC in Jacksonville, Florida and associated outpatient clinics, dated from May 2016 to the present.  

2.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the current nature and severity of the service-connected residuals of a left foot injury with hallux valgus, status post akin bunionectomy.  The claims file must be made available for review.  Any medically indicated tests should be accomplished. 

With regard to the left foot and first MTP joint, range of motion testing should be completed and reported.  The examiner must test and record the range of motion for both feet in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner is asked, if possible, to separate the effects of the non-service-connected bilateral pes planus from the service-connected residuals of a left foot injury with hallux valgus, status post akin bunionectomy.  If it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms should be attributed to the Veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

The examiner should also comment on the functional impairment associated with the left foot disability and any impact on the Veteran's ability to secure or follow a substantially gainful occupation.

3.  Thereafter, readjudicate the issues on appeal, to include discussion of whether either or both of the issues on appeal should be referred for extra-schedular consideration.  If any benefit sought is not granted, issue an additional Supplemental Statement of the Case.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. SEAY	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



